Case 18-11668-CSS Doc62 Filed 10/15/18 Pageiof13

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 7

DECADE, 8.A.C., LLC, Case No. 18-11668 (CSS)

Debtor. Hearing Date: November 5, 2018 at 3:00 p.m. (ET)
Objection Deadline: October 29, 2018 at 4:00 p.m.
(ET)

 

In re: Chapter 7

GOTHAM S&E HOLDINGS, LLC, Case No. 18-11669 (CSS)

Debtor. Hearing Date: November 5, 2018 at 3:00 p.m. (ET)
Objection Deadline: October 29, 2018 at 4:00 p.m.
(ET)

 

 

 

 

APPLICATION FOR AN ORDER (1) AUTHORIZING THE RETENTION AND
EMPLOYMENT OF ASHBY & GEDDES, P.A. AND TROUTMAN SANDERS LLP AS
SPECIAL LITIGATION COUNSEL TO THE CHAPTER 7 TRUSTEE AND (ID)
WAIVING CERTAIN INFORMATION REQUIREMENTS PURSUANT TO LOCAL

RULE 2016-2(h)

David W. Carickhoff, the chapter 7 trustee (the “Trustee”) of the estates (the “Estates”) of

Decade, S.A.C., LLC (“Decade”) and Gotham S&E Holdings, LLC (“Gotham;” together with

 

 

Decade, the “Debtors”), hereby files this application (the “Application”) seeking entry of an
order, substantially in the proposed form attached hereto as Exhibit C, pursuant to sections
327(a) and 328 of title 11 of the United States Code, (as amended, the “Bankruptcy Code”),
Rules 2014 and 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),
and Rules 2014-1 and 2016-2 of the Local Rules of Practice and Procedure of the United States
Bankruptcy Court for the District of Delaware (the “Local Rules”), (i) authorizing the retention
and employment of Ashby & Geddes, P.A. (“Ashby & Geddes”) and Troutman Sanders LLP

(“Troutman;” together with Ashby & Geddes, “Special Counsel”) as special litigation counsel to
Case 18-11668-CSS Doc62 Filed 10/15/18 Page 2of13

the Trustee for the investigation, prosecution, and settlement of the Claims (as defined herein) on
behalf of the Debtors’ Estates and (ii) waiving the requirement to file fee applications with the
Court as well as all of the information requirements in the Local Rules. In support of his
Application, the Trustee relies upon the Affidavit of William P. Bowden in Support of the
Application for an Order (1) Authorizing the Retention and Employment of Ashby & Geddes, P.A.
as Special Litigation Counsel to the Chapter 7 Trustee and (II) Waiving Certain Information
Requirements Pursuant to Local Rule 2016-2(h) (the “Bowden Affidavit”) and the Affidavit of
Patrick E. Fitzmaurice in Support of the Application for an Order (I) Authorizing the Retention
and Employment of Troutman Sanders LLP as Special Litigation Counsel to the Chapter 7
Trustee and (II) Waiving Certain Information Requirements Pursuant to Local Rule 2016-2(h)
(the “Fitzmaurice Affidavit”), copies of which is attached as Exhibits A and B, respectively. In
further support of the Application, the Trustee respectfully represents as follows:
JURISDICTION

1. The United States Bankruptcy Court for the District of Delaware (the “Court”)
has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended
Standing Order of Reference from the United States District Court for the District of Delaware,
dated February 29, 2012.

2. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b), and
pursuant to Local Rule 9013-1(f), the Trustee consents to the entry of a final order by the Court
in connection with this Application to the extent that it is later determined that the Court, absent
consent of the parties, cannot enter final orders or judgments consistent with Article III of the
United States Constitution.

3, Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
Case 18-11668-CSS Doc62 Filed 10/15/18 Page 3of13

4. The statutory and legal predicates for the relief requested herein are sections 327
and 328 of the Bankruptcy Code, Bankruptcy Rules 2014 and 2016, and Local Rules 2014-1 and
2016-2.

RELEVANT BACKGROUND

5y On July 16, 2018 (the “Petition Date”), the Debtors each filed a voluntary petition
for relief under chapter 7 of the Bankruptcy Code and their chapter 7 cases are currently pending
before the Court. The cases have not been consolidated for procedural purposes at this time.

6. On July 17, 2018, the Trustee was appointed as chapter 7 trustee of the Debtors’
Estates pursuant to section 701(a) of the Bankruptcy Code.

i On August 9, 2018, the Trustee filed an application for an order authorizing the
retention of Archer & Greiner, P.C. (“Archer & Greiner”) as counsel to the Trustee nunc pro
tunc to July 17, 2018 (the “Archer & Greiner Retention Application”) [Case No. 18-11668,
Docket No. 20; Case No. 18-11669, Docket No. 19]. On August 28, 2018, the Court approved
the Archer & Greiner Retention Application [Case No. 18-11668, Docket No. 40; Case No, 18-
11669, Docket No. 27].

8. As set forth in the Trustee’s Motion for an Order (I) Authorizing Trustee to
Exercise Membership Rights With Respect to the Debtor’s Subsidiaries and (II) Granting
Related Relief [Case No. 18-11668, Docket No. 18] (the “Membership Motion”), Decade has or
asserts ownership interests in eight non-debtor subsidiaries (the “Non-Debtor Subsidiaries”) as
follows:

(a) The Single Member LLCs: Decade directly owns 100% of the
membership interests in the following Delaware single member limited
liability companies: (i) Decade S.A.C. II, LLC; (ii) Decade S.A.C.

Contracts, LLC (“Decade Contracts’); and (iii) Decade S.A.C. Executives,
Le:
Case 18-11668-CSS Doc62 Filed 10/15/18 Page4of13

(b) The Majority Owned LLCs: Decade directly owns a majority of the
membership interests in three Delaware limited liability companies: (1)
Decade S.A.C. I, LLC!; (ii) Decade S.A.C. III, LLC’; and (iii) Decade
Citizen, LLC (80% ownership).

(c) The Corporate Subsidiaries: The Trustee has asserted that Decade
indirectly wholly-owns the following subsidiary corporations: (i) Goodwin
Associates Management Enterprises (a California corporation) (“GAME”)
and (ii) Goodwin Sports Management, Inc. (a Washington corporation)
(“GSM”).?

9. Following the Court’s Order approving the Membership Motion [see Case No.
18-11668, Docket No. 45], the Trustee has directed the chapter 7 bankruptcy filings of the Single
Member LLCs and expects those filings to be completed shortly. Once Decade Contracts files
its bankruptcy case, the Trustee intends to seek a determination from this Court of his authority
to direct the bankruptcy filings of GAME and GSM.

10. Prior to the Petition Date, Decade, Decade Contracts, Decade, S.A.C. I, LLC,
Decade, S.A.C. II, LLC, Decade, S.A.C. III, LLC, GAME, and GSM, as borrowers (collectively,
the “Borrowers”), and Decade, S.A.C. Executives, LLC, Gotham (collectively, the “Corporate
Guarantors”), and Christopher Aden (“Aden”) and Dorsey James (“James”) (together with the
Corporate Guarantors, the “Guarantors”), as guarantors, entered into that certain Loan, Guaranty
and Security Agreement dated as of February 22, 2016 (the “Loan Agreement”) with XXIII

Capital Limited (“23 Capital”) as lender to provide a term loan to the Borrowers in the principal

amount of $20 million (the “Loan”), The obligations owed to 23 Capital under the Loan

 

t Decade owns 51% of the membership interests in Decade S.A.C. I, LLC while SMP Sports LLC
(“SMP”) owns the remaining 49%.

a Decade owns 51% of the membership interests in Decade S.A.C. III, LLC while Encore Sports
and Entertainment LLC (“Encore”) owns the remaining 49%.

3 Decade Contracts (one of the Single Member LLCs and a direct subsidiary of the Debtor) holds
100% of the equity of each of the Corporate Subsidiaries.
Case 18-11668-CSS Doc62 Filed 10/15/18 Page 5of13

Agreement are secured by liens on substantially all of the assets of the Borrowers and the
Corporate Guarantors (as defined in the Loan Agreement, the “Collateral”).

11. Beginning in December 2016, 23 Capital alleged numerous defaults under the
Loan Agreement and, in March 2017, accelerated the indebtedness owed under the Loan
Agreement.

12. On September 12, 2017, 23 Capital commenced litigation against the Debtors, the
Non-Debtor Subsidiaries (including GAME and GSM), James, and Aden as well as the former
owners of GAME and GSM, Aaron Goodwin and Eric Goodwin (the “Goodwins”), in the United
States District Court for the Southern District of New York (Case No. 17-civ-06910-GHW) (the
“SDNY Litigation”), seeking, inter alia, repayment of defaulted Loan obligations under the Loan
Agreement and damages from the Goodwins based on their conversion of the Collateral.

13. 23 Capital asserts that, as of June 29, 2018, the outstanding obligations (including
interest, fees, and costs) under the Loan Agreement totaled no less than $25,813,306.85.4

14. Since the Petition Date and in accordance with his fiduciary duties, the Trustee
and his professionals have, inter alia, reviewed the Loan Agreement and related documents and
investigated the validity, nature, extent, and priority of 23 Capital’s claims, liens, and security
interests arising thereunder. Moreover, the Trustee and his professionals have reviewed the
Debtors’ books and records, performed due diligence related to the SDNY Litigation and claims
asserted by the parties therein, and begun to analyze the claims against and assets of the Debtors’
Estates to develop a path forward to maximize value to the Estates and their stakeholders. In
connection therewith, the Trustee and his professionals engaged in good faith and arms’ length

discussions with 23 Capital regarding its claims against and disputes involving these Estates and

 

4 23 Capital obtained judgments against Aden and James in that amount in the SDNY Litigation
based on their failure to pay when due their individual guaranties of the Loan.

>
Case 18-11668-CSS Doc62 Filed 10/15/18 Page 6of13

ultimately reached an agreement, subject to Court approval. The agreement is memorialized in
the Stipulation By and Between 23 Capital Limited (f/k/a XXIII Capital Limited) and David W.
Carickhoff, in His Capacity as Chapter 7 Trustee for the Estates of Decade S.A.C., LLC and
Gotham S&E Holdings, LLC (the “Stipulation”), which is the subject of an approval motion
under section 105(a) of the Bankruptcy Code and Bankruptcy Rule 9019 filed
contemporaneously herewith.

15. As set forth in the Stipulation, the Trustee has agreed, among other things, to
retain Special Counsel to investigate and prosecute certain claims under the Bankruptcy Code
and applicable state law on behalf of the Debtors’ Estates (the “Claims”).° Additional material
terms of the Stipulation are as follows:°

(a) 23 Capital shall make an advance payment to the Trustee on behalf of the
Debtors’ estates for allocation in the Trustee’s discretion. Such payment is
an advance on the Estate Claim Recovery and, for the avoidance of doubt,
shall not be repaid to 23 Capital if there are no recoveries on account of
the Claims;

(b) The Trustee has agreed to retain Special Counsel to investigate and
prosecute the Claims;

(c) 23 Capital shall be primarily responsible for all fees and costs incurred by
Special Counsel and any other professionals retained in connection with
the investigation and prosecution of the Claims (the “Professionals”).

(d) The Trustee shall confer with 23 Capital concerning all aspects of the
Claims and, for the avoidance of doubt, the Professionals shall take their
direction from the Trustee. 23 Capital and the Trustee agree that the

 

B “Claims” shall include (but not be limited to): (i) all claims related to the recovery of assets
owned by, or due to be paid to, any of the Debtors; (ii) all claims related to the Debtors’ ownership of
GAME, GSM, SMP and Encore; (iii) all claims (including, but not limited to, claims based upon Chapter
5 of the Bankruptcy Code and applicable non-bankruptcy laws) against Aaron and Eric Goodwin; (iv) all
claims (including, but not limited to, claims based upon Chapter 5 of the Bankruptcy Code and applicable
non-bankruptcy laws) against Aden and James; and (v) all claims (including, but not limited to, claims
based upon Chapter 5 of the Bankruptcy Code and applicable non-bankruptcy laws) against any
professional athletes.

In the event of a conflict between the terms of the Stipulation and the summary herein, the terms
of the Stipulation shall govern.
Case 18-11668-CSS Doc62 Filed 10/15/18 Page 7 of13

(e)

(f)

(g)

(h)

Trustee will not incur fees for the Professionals in excess of an amount
that has been agreed upon by the Parties but remains confidential’ without
the prior written consent of 23 Capital.

The Trustee will waive and release any claims that either have been
asserted against 23 Capital in the SDNY Litigation or could be asserted by
any of the Debtors and their respective estates against 23 Capital.

The Trustee will confirm that 23 Capital has valid and duly perfected, first
priority liens on and security interests in all Collateral (as defined in the
Loan Agreement), including the proceeds of the Claims.

23 Capital shall be given an allowed secured claim in the amount of $25
million in each of the Debtors’ chapter 7 cases.

The Trustee and 23 Capital have agreed that recoveries on the Claims will
be shared between them in accordance with the Recovery Sharing
calculations set forth in detail in the Stipulation and any deficiency claim
held by 23 Capital shall not be entitled to share in the proceeds of the
Estate Claim Recovery. The Trustee shall not accept, without 23 Capital’s
written consent, any settlement of the Claims of less than an amount that
has been agreed by the parties but remains confidential.? The Trustee and
23 Capital have agreed that:

(1) 23 Capital shall receive 90% and the Estates shall receive 10%
(each on a gross basis) of the first $5 million recovered on account
of the Claims;

(2) 23 Capital shall receive 94% and the Estates shall receive 6%
(each on a gross basis) of the next $5 million recovered on account
of the Claims; and

(3) 23 Capital shall receive 94% and the Estates shall receive 6%
(each on a net basis, net of the fees (including, without limitation,
the fees of the Professionals), costs and expenses incurred by 23
Capital in connection with the prosecution and resolution of the
Claims) of the next $15 million recovered on account of the
Claims.

(4) Amounts recovered in excess of $25 million shall be paid: first, to
23 Capital to reimburse it for fees (including, without limitation,

 

7

The Parties contend that the public disclosure of this amount will negatively impact the

prosecution of the Claims, but are willing to disclose this amount to the Court, in camera, if requested.

8

The Parties contend that the public disclosure of this amount will negatively impact the

prosecution of the Claims, but are willing to disclose this amount to the Court, in camera, if requested.

7
Case 18-11668-CSS Doc62 Filed 10/15/18 Page 8of13

the fees of the Professionals), costs and expenses incurred in
connection with the Claims, second, to 23 Capital until it has
received full payment on its allowed claim, and third, to the
Trustee, on behalf of the Estates, for allocation in the Trustee’s
direction.

(i) The Recovery Sharing amounts described in (h) above, shall be deemed to

be ‘carve-outs’ from 23 Capital’s security interest and shall be free and
clear of 23 Capital’s liens and claims against the Debtors;

(j) Pursuant to the Stipulation, upon the Effective Date and subject to the
Trustee’s receipt of the Estate Claim Recovery Advance, the Estate
Releasing Parties release and forever discharge the Released Parties from
the Released Claims.
(k) In the event that any of the Non-Debtor Subsidiaries commence cases
under chapter 7 of the Bankruptcy Code, the Trustee has agreed that the
Stipulation and its terms are intended to cover any third-party claims that
could be asserted by the Trustee as trustee for such additional debtor
estates and that each such estate will be deemed included in the definition
of Debtors.
RELIEF REQUESTED AND BASIS THEREFORE
16. By this Application, the Trustee seeks entry of an order (i) authorizing the
retention and employment of Special Counsel as special litigation counsel to the Trustee for the
limited purpose of investigating, prosecuting, and settling the Claims and (ii) waiving the
requirement to file fee applications with the Court as well as all of the information requirements
in the Local Rules.
I. Special Counsel’s Retention Is Appropriate and Should Be Approved
17. Under section 327(a) of the Bankruptcy Code, a trustee may employ one or more
attorneys to represent it in carrying out its duties under the Bankruptcy Code, provided that such
attorneys are disinterested persons and do not hold or represent an interest adverse to the estate.
11 U.S.C. § 327(a). Section 101(14) of the Bankruptcy Code defines “disinterested person” as
one who:

is not a creditor, an equity security holder, or an insider; [or] is not

8
Case 18-11668-CSS Doc62 Filed 10/15/18 Page9of13

and was not, within 2 years before the date of the filing of the
petition, a director, officer or employee of the Debtors; and...
does not have an interest materially adverse to the interest of the
estate or of any class of creditors or equity security holders, by
reason of any direct or indirect relationship to, connection with, or
interest in, the Debtors, or for any other reason.

Id. § 101(14).

18. Bankruptcy Rule 2014(a) further requires that an application for retention include:
[S]pecific facts showing the necessity for the employment, the
name of the [firm] to be employed, the reasons for the selection,
the professional services to be rendered, any proposed arrangement
for compensation, and, to the best of the applicant’s knowledge, all
of the [firm’s] connections with the debtor, creditors, any other
party in interest, their respective attorneys and accountants, the
United States trustee, or any person employed in the office of the
United States trustee.

FED. R. BANK. P. 2014.

A. Special Counsel are Qualified, Disinterested, and Do Not Hold or Represent
an Interest Adverse to the Estates

19. Special Counsel are well suited to represent the Trustee in connection with the
investigation, prosecution, and settlement of the Claims. Each firm has extensive experience
investigating estate assets and litigating bankruptcy and non-bankruptcy claims, including claims
under chapter 5 of the Bankruptcy Code. Special Counsel are familiar with the Debtors’
business and affairs, as well as many of the potential legal issues that may arise in the context of
the Claims. Accordingly, the retention of Special Counsel will allow for the effective and
efficient pursuit of the Claims on behalf of the Trustee and the Estates.

20. Prior to the filing of this Application, the Trustee retained Archer & Greiner as his
general bankruptcy counsel in these chapter 7 cases. Special Counsel will work together with
Archer & Greiner at the direction of the Trustee to avoid any unnecessary duplication of services

in this matter.
Case 18-11668-CSS Doc62 Filed 10/15/18 Page 10of 13

21. ‘It is the carefully considered view of the Trustee that, considering the various
interests involved in these chapter 7 cases, representation of the Trustee by Special Counsel is
necessary, advisable, and in the best interests of the Debtors and their Estates. In the event that
any of the Non-Debtor Subsidiaries commence cases under chapter 7 of the Bankruptcy Code,
the Trustee intends to seek entry of a joint administration order following such filings. The
Trustee will also seek to extend the scope of the retention of the proposed Special Counsel to
include the additional estates of the Non-Debtor Subsidiaries.

a As set forth in the Bowden Affidavit and the Fitzmaurice Affidavit, the Trustee
believes that each of Ashby & Geddes and Troutman qualify as a “disinterested person” under
the Bankruptcy Code. Neither firm is a creditor, equity security holder, or insider of the Debtors.
Also, neither firm has an interest materially adverse to the interest of the Estates, nor does it
represent one.

23. Special Counsel currently represent 23 Capital in these chapter 7 cases.
Notwithstanding that engagement, the Trustee believes, and respectfully represents, that Special
Counsel are capable of being retained by these Estates under section 327(a) of the Bankruptcy
Code. Although 23 Capital is a creditor of the Debtors, its secured claim will be allowed
pursuant to the Stipulation, subject to Court approval. Also, the Trustee has agreed to waive and
release any and all claims that the Debtors have (or may have) against 23 Capital.’ Thus, the
Trustee believes and submits that the interests of the Trustee and 23 Capital are aligned rather
than adverse. Indeed, given the sharing arrangement memorialized in the Stipulation, both
parties share a mutual and common interest in maximizing the value of the Estates through the

prosecution of the Claims. The Trustee submits it is efficient and good sense to retain Special

 

2 The Stipulation further provides that any Non-Debtor Subsidiary that files a chapter 7 petition
will be included in the definition of “Debtors” and the Trustee’s release upon the commencement of such
entity’s bankruptcy case.

10
Case 18-11668-CSS Doc62 Filed 10/15/18 Page 11of13

Counsel as set forth herein.

24. In the event that 23 Capital seeks to take a position adverse to the Trustee or the
Estates in these chapter 7 cases, 23 Capital will retain alternative conflicts counsel and will not
use Special Counsel for such purposes, unless the Trustee subsequently affirmatively agrees
otherwise in writing.

B. Retention of Special Counsel Under Section 328(a) of the Bankruptcy Code
Is Appropriate

25. Section 328(a) of the Bankruptcy Code empowers a trustee to employ, with the
Court’s approval, professional persons on any reasonable terms and conditions of employment.
11 U.S.C. § 328(a). The Trustee respectfully requests, pursuant to section 328(a) of the
Bankruptcy Code, that Special Counsel be compensated in accordance with the terms and
conditions set forth in the Stipulation. As set forth in the Stipulation, while the Professionals will
take their direction from the Trustee, 23 Capital shall be primarily responsible for all fees and
costs incurred by them. It is only when over $10 million is recovered on account of the Claims
that 23 Capital will then be entitled to recoup its Professional fees and costs from the recoveries
which serve as 23 Capital’s Collateral. Neither the Trustee nor the Debtors’ Estates will be
responsible for the payment of Special Counsel’s invoices.

26. The Debtors have no assets other than claims and causes of action, such as the
Claims, and the proceeds thereof. Litigation of the Claims, the facts of which are intertwined
with those of the SDNY Litigation, will be factually complex and detailed, time consuming and
expensive, with an uncertain outcome. The Trustee does not have the means to retain counsel
under a typical hourly engagement, and retaining the Professionals under the proposed
compensation structure will avoid these Estates from bearing the risk of the costs to be incurred

in pursuing the Claims. Accordingly, the Trustee submits that the proposed compensation

11
Case 18-11668-CSS Doc62 Filed 10/15/18 Page 12 o0f13

arrangement is fair and reasonable and should be approved.

27. Other than as set forth herein and in the Bowden Affidavit and the Fitzmaurice
Affidavit, no arrangement is proposed between the Trustee and Special Counsel for
compensation to be paid in these chapter 7 cases.

II. Waiver of Compliance with Information Requirements Relating to Compensation
Requests in Local Rule 2016-2

 

28. Pursuant to Local Rule 2016-2(h), the Trustee seeks a waiver of all of the
information requirements in the Local Rules as well as the requirement to file fee applications
with the Court. Special Counsel will be compensated by 23 Capital on an hourly basis in
accordance with its agreed upon hourly billing rates and reimbursed for the actual, necessary
expenses it incurs. Importantly, the fees and costs of Special Counsel will not be borne by the
Debtors or their Estates but rather directly from 23 Capital and/or from the collateral securing 23
Capital’s claim. Therefore, it is unnecessary for Special Counsel to file fee applications and
obtain an order from the Court in order to be paid. Notwithstanding, Special Counsel will
maintain time records in accordance with the Local Rules and will send the Trustee copies of the
summary pages of its respective monthly invoices and make any narrative information available
to the Trustee upon request.

NOTICE

29. The Trustee has given notice of this Application to the following parties and/or
their counsel: (i) the Office of the United States Trustee; (ii) the Goodwins; (iii) the Non-Debtor
Subsidiaries; (iv) Aden; (v) James; (vi) SMP; (vii) Encore; (viii) all entities listed on the
Debtors’ creditor matrices; and (ix) any other parties that have requested notice in the Debtors’
cases pursuant to Bankruptcy Rule 2002. Under the circumstances, the Trustee submits that no

other or further notice is required.

12
Case 18-11668-CSS Doc 62 Filed 10/15/18 Page 13o0f13

NO PRIOR APPLICATION

30. No previous application for the relief sought herein has been made by Special

Counsel to this or any other Court.
CONCLUSION

WHEREFORE the Trustee respectfully requests entry of an order, substantially in the
form attached hereto as Exhibit C, (i) authorizing the Trustee to employ and retain Special
Counsel as special litigation counsel on the terms and conditions set forth herein, (ii) waiving the
requirement to file fee applications with the Court as well as all of the information requirements

in the Local Rules, and (iii) granting such other and further relief as is just and proper.

 
 
 

Dated: October 15, 2018 OG Ww
DAVID W. CARICKHOF
Chapter 7 Trustee

13
